Citation Nr: 0322919	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, and from June 1990 to July 1992.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a determination by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that the appellant had not perfected 
a timely appeal of a May 23, 1994, rating action that denied 
service connection for a neck disorder, hearing loss, 
tinnitus, and a dental disorder.  

In January 1999, the Board found that the veteran had 
submitted a timely appeal to the denial of service connection 
for a neck disorder, hearing loss, tinnitus, and a dental 
disorder.  The Board then remanded the case to the RO for 
further development of the case and to allow the veteran the 
opportunity to present agreements as to the merits of the 
underlying claims.     

Thereafter, the RO continued the denial of service connection 
for a neck disorder and a hearing loss disability.  However, 
by rating action dated in April 2002, the RO awarded service 
connection for tinnitus and bruxism.  This action satisfies 
the veteran's appeal with respect to his claimed tinnitus and 
dental condition.  

In September 2002 and April 2003, the Board chose to 
undertake additional development on the issues of entitlement 
to service connection for a hearing loss disability and a 
neck disability pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The Board notes that the veteran, in a statement received in 
May 2002, claimed an increased rating for his service-
connected back disability.  This matter is referred to the RO 
for appropriate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  While the veteran was informed 
of the general requirements for establishing service 
connection in an April 2002 Supplemental Statement of the 
Case, the evidence does not show that he has been adequately 
informed of the VCAA or adequately notified of the evidence 
necessary to substantiate his claims as required under the 
holding in Quartuccio.  In particular, the veteran has not 
been informed of which evidence he needed to present and 
which evidence, if any, will be retrieved by the Secretary.  

As noted above, the Board attempted to undertake additional 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2).  As a result of this development, the veteran 
was afforded VA compensation and pension examinations.  
Additionally, additional pertinent evidence has been received 
since the RO issued the most recent Supplemental Statement of 
the Case in April 2002.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  The result is that 
the RO must review evidence developed by the Board and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  Also, the RO 
must notify the veteran of the applicable provisions of VCAA, 
including what evidence is needed to support the claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  

With respect to the Board's attempt to develop the evidence, 
the evidence shows that the VA examinations requested by the 
Board in September 2002 were completed; however, after 
reviewing the medical reports, the Board determined that 
additional development was necessary in April 2003.  However, 
the evidence does not show that the additional development 
requested in April 2003 has been completed.  In particular, 
the Board determined at that time that it was necessary to 
return the December 2002 audiological examination report to 
the examining audiologist for further comment and to provide 
an opinion regarding the etiology of the veteran's hearing 
loss disability.  However, the evidence does not show that 
the requested medical opinion was obtained.  In light of VA's 
duties under the VCAA, remand is required to associate a copy 
of any addendum to the December 2002 audiological examination 
report with the claims folder.  If the requested medical 
opinion has not been proffered, a remand is required to 
ascertain the relationship, if any, between the veteran's 
present hearing loss disability and his active military 
service.  

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should contact the VA Medical 
Center (VAMC) in Loma Linda, California, 
to determine if the medical opinion 
requested on April 21, 2003, has been 
rendered.

If an addendum to the prior examination 
report has been issued, a copy of the 
examination report(s) should be 
associated with the claims folder.

If an addendum to the prior examination 
report has not been issued, the December 
2002 VA audiological examination report 
and the veteran's claims folder should be 
returned to the audiologist who conducted 
the prior examination.  The examiner, 
without recourse to speculation, and 
after a careful review and analysis of 
all the facts and circumstances 
surrounding the veteran's hearing loss 
disability, should furnish opinions in 
response to the following questions:

(a)  What is the probable date of 
onset of the veteran's hearing loss 
disability?
(b)  Is the veteran's hearing loss 
due to any incident or incidents of 
his service from February 1951 to 
February 1953 or his service from 
June 1990 to July 1992?
(c)  If it is determined that the 
veteran's hearing loss pre-existed 
either period of active service, did 
the hearing loss disability 
increased in severity during a 
period of active service?  On this 
point, it should be noted that 
temporary or intermittent flare-ups 
of a pre-service condition, without 
evidence of worsening of the 
underlying condition are not 
sufficient to be considered 
aggravation in service.  The opinion 
should also address whether any 
increase in disability during 
service was due to the natural 
progress of the disorder.

If additional information is required 
from the veteran in order to formulate an 
opinion as to these questions, the 
examiner should arrange for the veteran 
to be scheduled for another examination.

3.  Thereafter, the RO should 
readjudicate the claims for service 
connection for a cervical spine disorder 
and a hearing loss disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


